        Case 1:19-cv-01096-DAD-JLT Document 21 Filed 12/22/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PETER STROJNIK, SR.,                             )   Case No.: 1:19-cv-01096 DAD JLT
                                                      )
12                  Plaintiff,                        )   ORDER DISCHARGING THE ORDER TO SHOW
                                                      )   CAUSE DATED NOVEMBER 2, 2020
13          v.                                            (Doc. 19)
                                                      )
14   JW WORLD ENTERPRISES, INC. BEST                  )
     WESTERN BAKERSFIELD NORTH,                       )
15                                                    )
                    Defendant.                        )
16                                                    )
17          On November 2, 2020, the Court ordered Plaintiff to show cause in writing why the action
18   should not be dismissed for failure to prosecute. (Doc. 19 at 1) Alternatively, the Court directed
19   Plaintiff to file a motion for default judgment. (Id.) Plaintiff timely filed a motion for default
20   judgment, which is now pending before the Court. (Doc. 20) Accordingly, the order to show cause
21   dated November 2, 2020 (Doc. 19) is DISCHARGED.
22
23   IT IS SO ORDERED.
24
        Dated:     December 22, 2020                            /s/ Jennifer L. Thurston
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
